Citation Nr: 1540388	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-26 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for a lumbar spine (low back) disorder. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant (the Veteran) is represented by: Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to June 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the RO in Montgomery, Alabama.

In May 2015, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and he accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the Board hearing is associated with the claims file.

The Veteran submitted additional evidence after the most recent adjudication of the claims by the RO and he waived his right to have that evidence considered initially by the RO. 


FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied service connection for a right knee disorder; at the time of that decision, the evidence substantiated only treatment for right knee injuries in service and did not substantiate a current diagnosis of a right knee disorder or a nexus between a current disability and service; the evidence received since the June 2007 decision relates to the unestablished fact of a current diagnosis of a right knee disorder and is new and material.

2.  A disorder of the right knee is not related to service; arthritis of the right knee did not become manifest to a degree of 10 percent or more within one year of service separation.  

3.  A low back disorder is not related to service or to a service-connected disability; arthritis of the lumbar spine did not become manifest to a degree of 10 percent or more within one year of service separation.  

4.  A right shoulder disorder is not related to service or to a service-connected disability; arthritis of the right shoulder did not become manifest to a degree of 10 percent or more within one year of service separation.

5.  There are no service-connected disabilities to support a TDIU claim.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a right knee disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  A right knee disorder was not incurred in service; arthritis of the right knee is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).

3.  A low back disorder was not incurred in service; arthritis of the lumbar spine is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).

4.  A right shoulder disorder was not incurred in service; arthritis of the right shoulder is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen Service Connection

The Veteran is seeking to reopen the claim of entitlement to service connection for a right knee disorder.

The term service connection applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The RO initially denied service connection for a right knee disorder in a June 2007 rating decision.  The Veteran initiated an appeal of the June 2007 decision, but did not perfect the appeal after the Statement of the Case was mailed to him (see 38 C.F.R. § 20.200 (2015)).  At the time of the June 2007 rating decision, the evidence substantiated only element (2).  The service treatment records revealed several injuries to the right knee during service.  The unestablished facts at the time of the June 2007 decision were element (1), medical evidence of current disability, and element (3), medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

New and material evidence need only be provided for one of the previously unproven elements of a claim for the claim to be reopened and the duty to provide an examination triggered.  Shade v. Shinseki, 24 Vet. App. 100 (2010).  In a fact pattern where a prior denial was based on lack of current disability and nexus, the United States Court of Appeals for Veterans' Claims (Veterans Court) found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Here, the Veteran applied to have the previously denied claim reopened in September 2009.  Evidence received since the June 2007 rating decision includes evidence substantiating a current disability of the right knee (see July 2010 VA examination report).  As element (1), medical evidence of current disability, was un unestablished fact at the time of the June 2007 rating decision, in accordance with Shade, the Board finds that new and material evidence has been received and reopening of the claim is warranted.  



Service Connection Claims

The Veteran is seeking service connection for a right knee disorder on the basis that such disorder was incurred in service.  He is seeking service connection for disorders of the low back and right shoulder on the basis that they were incurred in a post-service fall that was in turn caused by the right knee disorder.  The Board acknowledges that the service treatment records reflect treatment for back and shoulder complaints in service, and the Board will address direct service connection as well.  

The basic direct service connection criteria are set out above.  In addition, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  Arthritis is included among the enumerated chronic diseases; however, in order for the presumption to attach, arthritis must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In order for lumbar spine arthritis to be considered manifest to a degree of 10 percent on the basis of limitation of motion, (1) forward flexion of the thoracolumbar spine must be limited to a point not greater than 85 degrees, or (2) combined range of motion of the thoracolumbar spine must be not greater than 235 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Alternatively, (3) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In order for shoulder arthritis to be considered manifest to a degree of 10 percent on the basis of limited motion, (1) abduction or flexion must be limited at least to shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Alternatively, (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In order for knee arthritis to be considered manifest to a degree of 10 percent on the basis of limited motion, (1) flexion of the knee must not be attainable past 45 degrees, or (2) extension must be limited to at least 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Alternatively, (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Presumptive service connection for arthritis may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that arthritis was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the current arthritis and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records reveal no X-ray evidence of arthritis affecting the right knee, lumbar spine, or right shoulder, and there are no such findings during the 1-year period after service either.  There are also no findings demonstrating limitation of motion of the lumbar spine, right knee, or right shoulder to the degree required for a 10 percent rating during this period.  Therefore, the criteria for presumptive service connection for arthritis of the right knee, lumbar spine, and right shoulder are not met, and the alternative provisions for continuity of symptomatology after service are not for application.  

Service treatment records reveal that the Veteran was treated on June 22, 1977 for a "back ache x 2 days."  This was attributed by the examiner to: "URI" (upper respiratory infection).  The Veteran was again seen on August 18, 1977 for complaint of "pain in (R) knee 1wk."  The examiner's assessment was "R/O trauma."  The following day, the Veteran was seen for complaint of "pain in (R) knee."  The examiner's assessment was "chondromalacia."  

The Veteran was treated again on August 23, 1977, at which time it was noted that he had been "seen several x for (R) knee problem here."  The Veteran reported that "everything that has been given to him for (R) knee problem hasn't seem[ed] to help."  The diagnosis was "chondromalacia."  

On September 14, 1977, the Veteran was seen for complaint of "problem [with] Right knee [with] feeling of weakness and giving out also c/o pain of (R) knee."  On October 7, 1977, the Veteran "fell on (R) knee yest[.] climbing stairs yest."  The examiner's assessment was "contusion, knee."  

On July 24, 1979, the Veteran was treated for "Back pain x 1 day playing basketball."  The diagnosis was "myo spasm."  The Veteran was seen again the following day for a follow-up, at which time the diagnosis was "muscle strain."  On June 23, 1981, the Veteran was seen for complaint of "mid back pain."  It was noted that he "pulled a muscle last p.m. playing basketball."  The diagnosis was "strain."  When seen two days later, the examiner's assessment was "Back pain."

On September 11, 1981, the Veteran was treated for complaint of "shoulder inj. while playing football."  He was given a temporary profile for shoulder pain of U-3.  A profile containing the numerical designator of "3" signifies that the individual has one or more medical conditions or physical defects that may require significant limitations.  The individual should receive assignments commensurate with his or her physical capability for military duty.  See 9-3(c)(1) Army Regulation 40-501, Change 35.  The identity of the injured shoulder was not specified in any of the reports, i.e., left or right.  

On physical examination in November 1982, and at service separation in January 1985, clinical findings were normal for the lower extremities, upper extremities, and spine.  The Veteran completed reports of medical history at both examinations on which he noted no history of-or current-painful or trick shoulder, trick or locked knee, or recurrent back pain.  

Subsequent to the separation examination, the Veteran was treated on February 21, 1985 for complaint of "(R) knee pain x last night[...]while playing basketball, he fell and twist[ed] knee inward."  The diagnosis was Grade I MCL sprain.  On March 15, 1985, the Veteran was seen again and it was noted that he twisted his right knee playing basketball.  The diagnosis was "Recurrent MCL sprain [with] mild residual laxity."

After service, there is no record of treatment of complaint regarding the right knee, low back, or right shoulder, for 20 years.  The Veteran has not identified any specific treatment during this period.  He testified that he continued to have trouble with his right knee "but I didn't go to the doctor too much."  He later testified that he first sought treatment for his right knee after service in 2005.  

Post-service records show that the Veteran was treated in April 2005 by Family Medical of Jackson for right knee pain with sudden onset 2 days prior.  He was seen again on May 13, 2005 at which time he noted that he worked in the roofing business and had been having a three or four week history of pain sometimes severe within his right knee.  According to the report, there was no history of any known injury or trauma.  X-ray findings were normal.  The diagnosis was chondromalacia.  

At the heart of the Veteran's assertions on appeal is that he is currently diagnosed with the same knee condition he had in service.  The Board notes that chondromalacia is a "softening of the articular cartilage, most frequently in the patella."  Chondromalacia patellae is "pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion."  See Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007); see also Kizer v. Shinseki, No. 08-1575, 2010 WL 1252149 (Vet. App. April 1, 2010). 

In developing the claim, the RO obtained a VA examination and medical opinion as to whether any current right knee disorder is related to the injuries in service.  In the July 2010 report, the VA examiner determined that the chondromalacia in service resolved without residuals and that the post-service medial meniscal tear was less likely as not related to service.  The rationale was that, in the absence of medical record documentation for a right knee condition over the span of 20 years after separating from military service to the first visit in 2005 with a knee complaint which was attributed to a diagnosis of gout, there is no indication Veteran's posttraumatic changes of the right knee were related to military service.  

There is no medical opinion that conflicts with that of the July 2010 opinion.  The Board has considered the Veteran's assertions on this question.  It is well established that lay statements are competent evidence with respect to some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that, establishing an etiological relationship between an episode of chondromalacia in service and a remote episode of the same diagnosis requires medical knowledge and is not capable of lay observation.  Moreover, establishing an etiological relationship between current arthritis and the injuries noted in service also requires medical knowledge.  

To the extent the Veteran relies on an assertion of onset in service of the same disorder currently diagnosed, this assertion is contradicted by the normal findings at service separation and by the Veteran's denial of knee, back, and shoulder symptoms at that time.  The contemporaneous nature of the statement of medical history at discharge is significant.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Because the Veteran was then receiving only medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the Veteran's account at service separation, when the Veteran more recently presented his account, he was seeking VA benefits rather than medical evaluation.  The Board is cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate observable events as he remembers them.  Thus, his competency is not at issue with regard to recounting symptoms in service and since service.  Rather, it is the accuracy of the Veteran's recent account that he experienced onset of a chronic disorder in service which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

The Board notes that the Veteran's attorney appears to have asserted at the Board hearing that chondromalacia is among the conditions listed under 38 C.F.R. § 3.309(a) for which a presumption of service connection applies.  This assertion is incorrect; chondromalacia is not included among the chronic diseases for which a presumption of service connection applies.  

The Board also acknowledges the argument of the Veteran's attorney that "chondromalacia by definition is a chronic condition" (transcript at page 8, last paragraph).  The attorney has identified no competent authority for this assertion other than 38 C.F.R. § 3.309, which the Board has determined to be inapplicable to chondromalacia or any other condition not specifically listed therein.  The VA examiner is presumed to be a competent authority on the nature and progression of chondromalacia.  The VA examiner was aware of and discussed the diagnosis of chondromalacia in service and the current diagnosis.  Therefore, the opinion of the VA examiner is accurately informed.  As the Veteran's attorney has identified no competent authority for the assertion that chondromalacia is inherently chronic, the Board accepts the opinion of the VA examiner on this question.  

There is no medical opinion that purports to relate a right shoulder disorder or a low back disorder directly to service, to include the episodes of treatment in service.  Post service treatment records show that the Veteran injured his right shoulder and back in a fall on July 17, 2009.  Indeed, the Veteran appears to assert that the right shoulder disorder and back disorder are related to his right knee disorder.  In an October 5, 2009 psychiatric consultation, the Veteran attributed the fall to his knee collapsing (see VBMS record 10/13/09).  His hearing testimony was also that the current back and shoulder disorders were incurred in the post-service fall.  As service connection is not warranted for a right knee disorder, there is no basis to award service connection on a secondary basis for disorders of the right shoulder or low back.  

In light of the facts found-that arthritis of the right knee, right shoulder, and low back, did not become manifest to a degree of 10 percent or more within one year of service separation, and that current disorders of the right knee, right shoulder, and low back, are not related to service or to a service-connected disability, the Board concludes that service connection for the claimed right knee disorder, right shoulder disorder, and low back disorder, is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As there are no service-connected disabilities, the basic criteria for TDIU are not met and the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in February 2007, October 2009, and July 2010, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, Social Security Administration records, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the right knee claim, as well as a medical opinion.  The RO also obtained a medical opinion regarding the asserted relationship between a right shoulder disorder and the right knee disorder.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As there is no service-connected right knee disability, there is no need to obtain an opinion regarding the low back, as that claim is primarily based on a secondary service connection theory of etiology.  Moreover, the Board has determined that the Veteran's spine and shoulders were clinically normal at service separation, and that the diagnoses in service (URI, muscle strain, back pain, myo spasm, shoulder injury) were not present at that time.  As previously noted, the Veteran contends that current right shoulder and low back disorders began after service.  Therefore, it is not necessary to obtain opinions regarding direct service connection for a low back or right shoulder disorder.  As the TDIU claim is being denied due to lack of legal merit, there are no further VCAA duties regarding that claim.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed of the basis for the denial of his claims, and of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of the claim of entitlement to service connection for a right knee disorder is granted.

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied. 

Service connection for a right shoulder disorder is denied. 

TDIU is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


